Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-5 and 7-16 are allowable.  The prior art of record does not teach: 
From claim 1, A desk lamp, wherein the electrical connection device further comprises a bottom plate, a mounting column, and a terminal column, wherein a side of the bottom plate faces the chassis, another side of the bottom plate is away from the chassis, the mounting column and the terminal column are installed on the side of the bottom plate away from the chassis, a conductive terminal penetrates the terminal column and the bottom plate, and the mounting column is fixed on a connection tube of the connector.  
Claims 2-5 and 7-11 collectively depend from claim 1.
From claim 12, A method of manufacturing a desk lamp, comprising: providing an electrical connection device; providing a bottom plate, a mounting column, and a terminal column for the electrical connection device; facing a side of the bottom plate to the chassis, and placing another side of the bottom plate away from the chassis; installing the mounting column and the terminal column on the side of the bottom plate away from the chassis; penetrating, by a conductive terminal, the terminal column and the bottom plate; and fixing the mounting column on a connection tube of the connector.
Claims 13-16 collectively depend from claim 12.
Weber et al (US 2008/0274641 A1) is cited for showing an LED connector assembly (10 in Figs.1-5) that includes a connector portion (14) having contact sockets 24 leading an electrical path to lead wires 36a-36d, and an LED holder portion 12 having contact pins 22 to engaged with the contact sockets.  However, there is no teaching of a plate form as the connector portion 14 and of columns distinct from the contact sockets.
Harbers et al (US 2013/0088876 A1) show a bottom wall of heat sink 130 of LED luminaire 150 in Fig.3 having conductive spring pins 122 extending through through-holes (Fig.3 shows vertical dash marks proximate about pins 122) in contact with corresponding electrical interface modules (EIM) 120 one with an electrical connector 121 that allow conducting at least electrical power signals (135) from .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 14, 2022
AC